DEER CONSUMER PRODUCTS, INC.
 2009 EQUITY INCENTIVE PLAN
AWARD AGREEMENT
 
Notice of Stock Option Grant
 
Deer Consumer Products, Inc., a Nevada corporation (the “Company”), grants to
the Participant named below, in accordance with the terms of the Deer Consumer
Products, Inc. 2009 Equity Incentive Plan (the “Plan”) and this Award Agreement
(the “Agreement”), an option (the “Option”) to purchase the number of Shares at
the exercise price per share (“Exercise Price”) as follows:

 

Name of Participant:             Number of Shares:            Exercise Price:   
$[ ] per share         Date of Grant:              Vesting Dates:              
Type of Option    

 
Terms of Agreement
 
     1. Grant of Option. Subject to and upon the terms, conditions and
restrictions set forth in this Agreement, in the Plan, and in the Lockup
Agreement of the undersigned, dated _____________ (the “Lockup Agreement”), the
Company hereby grants to the Participant as of the Date of Grant the Option to
purchase the number of Shares at the Exercise Price as set forth above.
 
    2. Vesting of Option.
 
          (a) Unless and until terminated as hereinafter provided, the Option
shall vest and become exercisable if the Participant shall have remained in the
continuous employ of the Company or a Subsidiary or a member of the Board of
Directors of the Company (the “Board of Directors”) through the vesting dates
set forth below with respect to the portion of Shares set forth next to such
date.
 

Vesting Date    
Portion of Shares Vested
and Exercisable
                                 

                                       
         (b) Notwithstanding the provisions of Section 2(a), the Option will
become immediately exercisable in full if, prior to the date the Stock Option
becomes fully vested and exercisable pursuant to Section 2(a), and while the
Participant is in the employ of the Company and its Subsidiaries or a member of
the Board of Directors, the Participant dies or becomes permanently disabled as
reasonably determined by the Board of Directors (“Permanent Disability”).
 
          (c) For purposes of this Agreement, the continuous employment of the
Participant with the Company and its Subsidiaries or appointment to the Board of
Directors shall not be deemed to have been interrupted, and the Participant
shall not be deemed to have ceased to be an employee of the Company and its
Subsidiaries or member of the Board of Directors, by reason of the transfer of
his employment or directorship among the Company and its Subsidiaries or a leave
of absence or layoff approved by the Committee.
 
     3. Forfeiture of Option. To the extent that the Option has not yet vested
pursuant to Section 2 above, it shall be forfeited automatically without further
action or notice if the Participant ceases to be employed by the Company and its
Subsidiaries or be a member of the Board of Directors prior to the Vesting Date
other than as provided in Section 2(b). The Option shall vest on a monthly
prorated basis if such termination is prior to an anniversary of the Date of
Grant.
 
 
1

--------------------------------------------------------------------------------

 
 
     4. Exercise of Option.
 
          (a) To the extent that the Option becomes vested and exercisable in
accordance with this Agreement, it may be exercised in whole or in part from
time to time by written notice to the Company or its designee stating the number
of Shares for which the Option is being exercised (which number must be a whole
number), the intended manner of payment, and such other provisions as may be
required by the Company or its designee. The Option may be exercised, during the
lifetime of the Participant, only by the Participant, or in the event of his
legal incapacity, by his guardian or legal representative acting on behalf of
the Participant in a fiduciary capacity under state law and court supervision.
If the Participant dies before the expiration of the Option, all or part of this
Option may be exercised (prior to expiration) by the personal representative of
the Participant or by any person who has acquired this Option directly from the
Participant by will, bequest or inheritance, but only to the extent that the
Option was vested and exercisable upon the Participant’s death.
 
          (b) The Exercise Price is payable (i) in cash or by certified or
cashier’s check or other cash equivalent acceptable to the Company payable to
the order of the Company, (ii) by surrender of Shares (including by attestation)
owned by the Participant having an aggregate Fair Market Value at the time of
exercise equal to the total Exercise Price, or (iii) by a combination of the
foregoing methods.
 
     5. Term of Option. The Option will terminate on the earliest of the
following dates:
 
          (a) One year after the Participant ceases to be an employee of the
Company or any Subsidiary or member of the Board of Directors as a result of his
death or Permanent Disability;
 
          (b) Ninety days after the Participant ceases to be an employee of the
Company or any Subsidiary or member of the Board of Directors for any reason
other than as described in Section 5(a); or
 
          (c) The fifth anniversary of the Date of Grant.
 
          Notwithstanding the foregoing provisions of this Section 5, the period
during which the Option can be exercised after a termination of employment or
removal from the Board of Directors subject to Sections 5(a) or (b) above will
automatically be extended if, on the scheduled expiration date of such Option as
set forth above, the Participant cannot exercise the Option because such an
exercise would violate an applicable Federal, state, local, or foreign
law;  provided, however, that such period shall not extend beyond the earlier of
(i) thirty days after the exercise of the Option first would no longer violate
an applicable Federal, state, local, and foreign law, or (ii) the fifth
anniversary of the Date of Grant.
 
     6. Delivery of Shares. Subject to the terms and conditions of this
Agreement, Shares shall be issuable to the Participant as soon as
administratively practicable following the date the Participant (a) exercises
the Option in accordance with Section 4 hereof, (b) makes full payment to the
Company or its designee of the Exercise Price and (c) makes arrangements
satisfactory to the Company (or any Subsidiary, if applicable) for the payment
of any required withholding taxes related to the exercise of the Option. The
Participant shall not possess any incidents of ownership (including, without
limitation, dividend and voting rights) in the Shares until such Shares have
been issued to the Participant in accordance with this Section 6.
 
     7. Transferability. The Option may not be sold, exchanged, assigned,
transferred, pledged, encumbered or otherwise disposed of by the Participant;
provided, however, that the Participant’s rights with respect to such Option may
be transferred by will or pursuant to the laws of descent and distribution. Any
purported transfer or encumbrance in violation of the provisions of this
Section 7 shall be void, and the other party to any such purported transaction
shall not obtain any rights to or interest in such Option.
 
     8. Change in Control. The Option shall be subject to the provisions of
Section 12 of the Plan in the event of a Change in Control.
 
     9. No Employment Contract. Nothing contained in this Agreement shall confer
upon the Participant any right with respect to continuance of employment by the
Company and its Subsidiaries or appointment to the Board of Directors, nor limit
or affect in any manner the right of the Company and its Subsidiaries to
terminate the employment, remove from the Board of Directors or adjust the
compensation of the Participant.
 
 
2

--------------------------------------------------------------------------------

 
 
     10. Taxes and Withholding. The Participant is responsible for payment of
any federal, state, local or other taxes which must be withheld upon the
exercise of the Option, and the Participant must promptly pay to the Company (or
a Subsidiary, if applicable) any such taxes. The Company and its Subsidiaries
are authorized to deduct from any payment owed to the Participant any taxes
required to be withheld with respect to the exercise of the Option, including
social security and Medicare (FICA) taxes and federal, state, local or other
income tax with respect to income arising from the exercise of the Option. The
Company shall have the right to require the payment of any such taxes before
issuing any Shares pursuant to an exercise of the Option. In lieu of all or any
part of a cash payment, the Participant may elect, in accordance with procedures
established by the Company, to have the Company withhold a portion of the Shares
that otherwise would be issued to the Participant upon exercise of the Option
having a Fair Market Value equal to the minimum amount required to be withheld.
Any fractional Share amount due relating to such tax withholding will be rounded
up to the nearest whole Share and the additional amount will be added to the
Participant’s federal withholding.
 
     11. Compliance with Law. The Company shall make reasonable efforts to
comply with all applicable federal and state securities laws and listing
requirements of the NASDAQ Global Market or any other national securities
exchange, as applicable, with respect to the Option; provided, however,
notwithstanding any other provision of this Agreement, the Company will not be
obligated to issue any Shares pursuant to this Agreement if the issuance thereof
would result in a violation of any such law or listing requirement.
 
     12. Adjustments. The Exercise Price and the number and kind of shares of
stock covered by this Agreement shall be subject to adjustment as provided in
Section 12 of the Plan.
 
     13. Amendments. Subject to the terms of the Plan, the Committee may modify
this Agreement upon written notice to the Participant. Any amendment to the Plan
shall be deemed to be an amendment to this Agreement to the extent that the
amendment is applicable hereto. Notwithstanding the foregoing, no amendment of
the Plan or this Agreement shall adversely affect the rights of the Participant
under this Agreement without the Participant’s consent unless otherwise provided
in the Plan.
 
     14. Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.
 
     15. Relation to Plan. The Option granted under this Agreement and all the
terms and conditions hereof are subject to the terms and conditions of the Plan.
This Agreement and the Plan contain the entire agreement and understanding of
the parties with respect to the subject matter contained in this Agreement, and
supersede all prior written or oral communications, representations and
negotiations in respect thereto. In the event of any inconsistency between the
provisions of this Agreement and the Plan, the Plan shall govern. Capitalized
terms used herein without definition shall have the meanings assigned to them in
the Plan. The Committee acting pursuant to the Plan, as constituted from time to
time, shall, except as expressly provided otherwise herein or in the Plan, have
the right to determine any questions which arise in connection with the grant or
exercise of the Option. All determinations and decisions made by the Committee
pursuant to the provisions of the Plan shall be final, conclusive and binding on
all persons.
 
     16. Successors and Assigns. Without limiting Section 7 hereof, the
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the successors, administrators, heirs, legal representatives and assigns of the
Participant, and the successors and assigns of the Company.
 
     17. Governing Law. The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of New York, without giving
effect to the principles of conflict of laws thereof.
 
     18. Relation to Other Benefits. Any economic or other benefit to the
Participant under this Agreement or the Plan shall not be taken into account in
determining any benefits to which the Participant may be entitled under any
profit-sharing, retirement or other benefit or compensation plan maintained by
the Company or a Subsidiary and shall not affect the amount of any life
insurance coverage available to any beneficiary under any life insurance plan
covering employees of the Company or a Subsidiary.
 
     19. Use of Participant’s Information. Information about the Participant and
the Participant’s participation in the Plan may be collected, recorded and held,
used and disclosed for any purpose related to the administration of the Plan.
The Participant understands that such processing of this information may need to
be carried out by the Company and its Subsidiaries and by third party
administrators whether such persons are located within the Participant’s country
or elsewhere, including the United States of America. The Participant consents
to the processing of information relating to the Participant and the
Participant’s participation in the Plan in any one or more of the ways referred
to above.
 
 
3

--------------------------------------------------------------------------------

 
 
     20. Electronic Delivery. The Participant hereby consents and agrees to
electronic delivery of any documents that the Company may elect to deliver
(including, but not limited to, prospectuses, prospectus supplements, grant or
award notifications and agreements, account statements, annual and quarterly
reports, and all other forms of communications) in connection with this and any
other award made or offered under the Plan. The Participant understands that,
unless earlier revoked by the Participant by giving written notice to the
Secretary of the Company, this consent shall be effective for the duration of
the Agreement. The Participant also understands that he or she shall have the
right at any time to request that the Company deliver written copies of any and
all materials referred to above at no charge. The Participant hereby consents to
any and all procedures the Company has established or may establish for an
electronic signature system for delivery and acceptance of any such documents
that the Company may elect to deliver, and agrees that his or her electronic
signature is the same as, and shall have the same force and effect as, his or
her manual signature. The Participant consents and agrees that any such
procedures and delivery may be effected by a third party engaged by the Company
to provide administrative services related to the Plan.
 
     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on
its behalf by its duly authorized officer and the Participant has also executed
this Agreement, as of the Date of Grant.



 
DEER CONSUMER PRODUCTS, INC.
     
By:
   
Name:
Ying He, Chief Executive Officer

 
The undersigned hereby acknowledges receipt of a copy of the Plan Summary and
Prospectus, and the Company’s most recent Annual Report and Proxy Statement (the
“Prospectus Information”). The Participant represents that he or she is familiar
with the terms and provisions of the Prospectus Information and hereby accepts
the Option on the terms and conditions set forth herein and in the Plan.
 

     
Participant
 
Date:
 

 